Citation Nr: 1103605	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to 
February 27, 2009, for a right foot disability.  

2.  Entitlement to an evaluation in excess of 20 percent from 
February 27, 2009, for a right foot disability.  

3.  Entitlement to an evaluation in excess of 10 percent prior to 
February 27, 2009, for a left foot disability.  

4.  Entitlement to an evaluation in excess of 20 percent from 
February 27, 2009, for a left foot disability.  

5.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, continued the Veteran's 10 
percent ratings for his residuals of surgery of the left foot 
(left foot disability) and residuals of surgery of the right 
foot, with gout (right foot disability).  A July 2009 Decision 
Review Officer (DRO) decision increased the Veteran's ratings for 
each of his foot disabilities to 20 percent, effective February 
27, 2009.  

The issues have been recharacterized to comport to the evidence 
of record.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in November 2010.  A transcript of the 
hearing is of record.  The Veteran submitted additional evidence 
at that time, along with a waiver of consideration by the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304.
Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a TDIU claim 
is part of an increased rating claim when such claim is raised by 
the record.  When evidence of unemployability is submitted at the 
same time that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  
During his November 2010 hearing the Veteran testified that he is 
unable to work and needs help.  Thus, a claim for a TDIU is 
raised by the evidence of record and it is currently before the 
Board.  See Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks evaluations in excess of 10 percent prior to 
February 27, 2009, and in excess of 20 percent from February 27, 
2009, for right and left foot disabilities.  At his November 2010 
hearing he testified that he has received treatment, including 
emergency room treatment, at the VA Medical Center (VAMC) in 
Murfreesboro, Tennessee, for his feet, and that he also received 
treatment at an outside podiatrist that he was referred to by VA 
for his feet in 2010.  The Veteran also testified that he is 
unable to work.  In September 2009, the Veteran filed a claim for 
temporary total evaluations for surgery of his left and right 
toes.  
 
This claim must be remanded for numerous reasons.  

The record does not reflect that the RO has obtained or attempted 
to obtain all of the Veteran's claimed VA and private treatment 
records.  To ensure VA has met its duty to assist the appellant 
in developing the evidence in support of his claim pursuant to 38 
U.S.C.A. § 5103A, this case must be remanded so that the RO can 
attempt to obtain any outstanding private and VA treatment and 
surgical records related to the Veteran's service connected 
bilateral foot disability.  
The record reflects that the Veteran's last VA examination was in 
June 2009.  Following that examination, in September 2009, the 
Veteran claims that he had surgery and other VA and private 
treatment for his bilateral foot disability.  Given that the 
Veteran's bilateral foot disability may have worsened since his 
last VA examination, a new VA medical examination is necessary to 
assess the current severity of his service connected disability 
before the Board adjudicates his claim.  See 38 C.F.R. § 
3.159(c)(4). 

The Veteran seeks entitlement to TDIU.  The Veteran is currently 
service connected for degenerative joint disease (DJD) with 
lateral subluxation, left knee, rated as 20 percent disabling; a 
right foot disability, rated as 20 percent disabling; a left foot 
disability, rated as 20 percent disabling; degenerative arthritis 
of the left knee, rated as 10 percent disabling; instability of 
the left knee, rated as 10 percent disabling; and degenerative 
arthritis of the right knee, rated as 10 percent disabling.  His 
current combined rating is 60 percent.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  38 C.F.R. 
§3.340.  Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Under 38 C.F.R. § 4.16(a)(1) disabilities 
of one or both of the lower extremities are considered as one 
disability for purposes of establishing a disability of 60 
percent.  Given that all of the Veteran's service connected 
disabilities involve his lower extremities, he has one disability 
rated at 60 percent for purposes of 38 C.F.R. § 4.16(a).  See 
38 C.F.R. § 4.16(a)(1).

The Veteran claims that he cannot work.  Because the medical 
evidence of record indicates that the Veteran may have 
occupational problems, which could be related to his numerous 
service-connected disabilities, a VA medical examination must be 
provided to determine whether the Veteran cannot secure or follow 
a substantially gainful occupation as a result of all of his 
service-connected disabilities.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Finally, given that the Veteran has claimed that he cannot work, 
the RO should inquire as to whether the Veteran has applied for, 
or received benefits from, the Social Security Administration 
(SSA); and, if so, obtain any identified records.  See Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify the name and location of the private 
physician or podiatrist he testified that he 
received treatment from during his November 
2010 hearing and whether he has applied for, 
or received, any type of SSA benefits.  In 
the same letter, ask the Veteran to identify 
the name and location of the physician or 
treatment facility where he claims to have 
received surgery for his foot or feet.

Take all necessary steps to obtain any 
identified private or VA treatment or 
surgical records and SSA records.  

Contact the VAMC in Murfreesboro, Tennessee, 
and obtain any and all treatment records, 
including emergency room and surgical 
records, dated from January 1, 2010, to the 
present.  

All negative responses should be noted in the 
claim file.  

2.  Schedule the Veteran for a VA medical 
(not podiatric) examination to determine the 
current severity of his service connected 
bilateral foot disabilities.  All necessary 
testing should be conducted.  The examiner is 
to provide an opinion as to whether each of 
the Veteran's foot disabilities is at least 
as likely as not moderately severe or severe 
in nature.  See 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5284.  

The examiner must also provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's service-connected 
disabilities, by themselves, render him 
unable to secure or follow a substantially 
gainful occupation.  

A complete rationale must be provided for all 
opinions.  The examiner is advised that 
advancing age, any impairment caused by 
conditions that are not service connected, 
including non service connected mental or 
personality problems, and prior 
unemployability status must be disregarded 
when determining whether a Veteran currently 
is unemployable.  The claim folder must be 
made available to the examiner for review in 
conjunction with the examination.  

If the examiner feels that the requested 
opinions cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated and the RO is alerted to the 
fact that the Veteran meets the percentage 
requirements for a TDIU under 38 C.F.R. 
§ 4.16(a).  If any of the claims remain 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claims, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal, 
and allow an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

